Citation Nr: 0209039	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  98-16 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for a generalized anxiety disorder for the period prior to 
September 22, 1999, and for a rating in excess of 70 percent 
thereafter.

2.  Entitlement to an initial rating in excess of 20 percent 
for benign prostatic hypertrophy, status-post transurethral 
incision of the prostate.

(The issues of entitlement to initial compensable ratings for 
seborrheic dermatitis, residuals of a left groin muscle 
strain, and hypertension will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran retired in June 1996 after approximately 20 years 
of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in October 1999, a 
transcript of which is of record.

The Board is undertaking additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)) with respect 
to the issues of entitlement to initial compensable ratings 
for seborrheic dermatitis, residuals of a left groin muscle 
strain, and hypertension.  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.

The Board notes that the veteran submitted some medical 
records and several statements that were received by the 
Board in July 2002.  The medical records are either 
duplicative of earlier considered evidence or not relevant to 
the current appeal.  He also referred to a recent RO decision 
that denied his claim for service connection for a positive 
tine test.  An RO decision in November 1996 denied that claim 
and, as no timely appeal had been filed, that decision became 
final.  The veteran was correctly informed by RO letter in 
March 2002 that he must submit new and material evidence to 
reopen his claim.  38 C.F.R. § 3.156 (2001)..Since the 
veteran has subsequently submitted additional evidence, the 
Board refers the matter of whether such evidence is new and 
material sufficient to reopen his claim to the RO for its 
initial adjudication.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the issues which are the subject of this decision has been 
completed.

2.  For the period prior to September 22, 1999, the competent 
evidence does not show that the veteran's generalized anxiety 
disorder was manifested by considerable impairment of social 
and industrial adaptability, nor occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships. 

3.  For the period as of and since September 22, 1999, the 
medical evidence does not show that the veteran's generalized 
anxiety disorder resulted in the attitudes of all contacts 
except the most intimate being so adversely affected as to 
result in virtual isolation in the community; nor that there 
are totally incapacitating psycho-neurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; nor that the veteran has been demonstrably 
unable to obtain or retain employment; nor is his anxiety 
disorder manifest by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

4.  Although the evidence does tend to show that the 
veteran's benign prostatic hypertrophy, status-post 
transurethral incision of the prostate, has resulted in 
obstructed voiding there is no medical evidence of urinary 
retention requiring intermittent or continuous 
catheterization, nor urine leakage requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day, nor urinary frequency manifest by daytime voiding 
interval of less than one hour, or awakening to void 5 or 
more times per night


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for the veteran's generalized anxiety disorder for 
the period prior to September 22, 1999, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 
9400 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 
66 Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for an initial rating in excess of 70 
percent for the veteran's generalized anxiety disorder for 
the period as of and since September 22, 1999, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 
9400 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 
66 Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for an initial rating in excess of 20 
percent for benign prostatic hypertrophy, status-post 
transurethral incision of the prostate are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.115a, 4.115b, 
Diagnostic Code 7527 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran several 
examinations in relation to these claims, and he has not 
indicated that either his generalized anxiety disorder or his 
benign prostatic hypertrophy have increased in severity since 
the last examination.  The RO also advised the veteran of the 
evidence necessary to substantiate these claims, including 
the respective criteria for higher disability ratings.  In 
short, the veteran was informed that he needed to submit 
competent medical evidence that his service-connected 
disabilities were manifest by the requisite criteria for 
higher ratings.  Moreover, the Board notes that the March 
2002 Supplemental Statement of the Case included a summary of 
the revised statutory and regulatory provisions enacted as a 
result of the VCAA.  Further, it does not appear that the 
veteran has identified any pertinent evidence that has not 
been obtained or requested by the RO.  Thus, the Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled, to include the revised regulatory 
provisions of 38 C.F.R. § 3.159.  No additional assistance or 
notification to the veteran is required based on the facts of 
the instant case.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Since the 
veteran's appeal is from the assignment of initial ratings, 
the concept of "staged" ratings is applicable in the 
instant case.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1).  For an increase in disability compensation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
I.  Generalized Anxiety Disorder

Background.  The veteran's service medical records reflect 
psychiatric treatment during the years 1993 and 1994, which 
included anti-depressant medication.  Nevertheless, his 
psychiatric condition was clinically evaluated as normal on 
his March 1996 retirement examination.  In addition, the 
status of his depression was noted as being resolved on this 
examination.

Various post-service medical records are on file which cover 
the period through 2001.  Among other things, these records 
reflect that the veteran was treated on various occasions for 
psychiatric problems, and that he was prescribed medication 
therefor.

Records dated in July 1997 note that the veteran visited the 
mental health service, and that an outpatient file had been 
started.

The veteran underwent a VA psychiatric examination in 
December 1997, and the examiner noted that the claims file 
had been reviewed.  It was noted that the veteran's chief 
complaint was one of being anxious.  He reported that he felt 
uneasy, that exercise reduced his anxiety for a short while, 
that it was difficult for him to make small talk, that he 
frequently tossed and turned at night, that he was tense in 
his shoulders, and that there was some worry.  However, he 
did not describe any degree of depression.  Further, he 
reported that he was not suicidal.  He also reported that he 
could not concentrate for more than 10 minutes, and that he 
was frequently on edge.  It was noted that he was teaching 
adults, had been doing so for 2 months, and was putting in 5 
to 8 hour working days.  Nevertheless, he reported that this 
fatigued him so much that during the weekend he had to rest 
or take naps to restore his strength.  Additionally, he 
reported that he had no friends, and lived by himself.  After 
his June 1996 retirement from service, he practiced teaching 
from approximately October 1996 to May 1997, and was 
frequently asked back as a substitute teacher.  He reported 
that the quality of his work as a teacher, then and now, was 
good, and that he saw a future for himself teaching for the 
next 3 years while he paid some debts.  Moreover, he reported 
that he enjoyed watching the History Channel on television, 
and perhaps eating a pizza.  It was noted that he felt very 
much alone, that he was divorced some 2 years earlier, and 
that he had 2 teen-aged children.  It was also noted that he 
liked to hike some.

The examiner noted that the veteran was a very neat appearing 
individual, very poised, but somewhat reserved.  On 
examination, the veteran's memory was found to be good.  He 
denied any auditory hallucinations, and there was no 
indication of paranoia.  Nevertheless, his mood was 
depressed.  It was noted that in talking about his family, he 
would silently weep.  However, even though the veteran was 
somewhat aloof and reserved, the examiner found that rapport 
with him could be easily established.  It was also noted that 
the veteran thanked his examiner for taking the time to talk 
with him.  There was no cognitive impairment; he could recite 
the months of the year backwards without a single error.

Diagnosis following examination of the veteran was 
generalized anxiety disorder.  Further, the examiner noted 
that the veteran did have the symptoms of feeling keyed up 
and on edge; easy fatigue; trouble concentrating; muscle 
tension, and that he had described sleep disturbance.  The 
examiner also stated that Global Assessment of Functioning 
(GAF) for last year and current would be estimated at 65.  
GAF scores of 61 to 70 reflect some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, DC, 
American Psychiatric Association, 1994 (DSM-IV) (which has 
been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).

Records dated later in December 1997 note that the veteran 
was self-referred with complaints of increased tension over 
the past year and a half, as well as some sadness and 
depression.  He reported being uncomfortable around others.  
It was noted that he was neatly attired and groomed.  His 
mood was serious/anxious.  He also had a flat affect most of 
the time.  It was noted that while talking about his children 
he had tears.  Later that month, it was noted that he had a 
history of panic attacks, that he was very uncomfortable with 
himself, that he was retreating from socialization, that he 
was more irritable, unhappy, disgruntled, and that he had a 
loss of interest in pleasurable activities.

The medical records reflect numerous counseling sessions in 
1998 and 1999 regarding the veteran's psychiatric problems.  

Records from January 1998 note that the veteran appeared calm 
and cheerful.  Nevertheless, he appeared to have an elaborate 
framework of protection from the unfamiliar, and that he 
still felt anxious with others.

In February 1998, it was noted that he had some improvement, 
but still had some anxiety, occasionally significant in 
social situations.  Later that month, it was noted that he 
appeared friendly with some anxiety, but he reported that his 
overall anxiety had decreased.  Subsequent records note that 
he reported his symptoms had resolved for the most part.  He 
had been able to engage in casual conversations with 
strangers, was more likely to be at ease with others, and had 
much less discomfort socially.  

Records from March 1998 note that he appeared to have 
agitated mood and affect.  Later that month, it was noted 
that he appeared mildly anxious, but with some cheerfulness.  
He reported that his irritability had decreased, and that he 
was not so lonely.  

In April 1998 the veteran appeared cheerful, and reported 
that he dated a particular woman several times.  Although he 
had also indicated that he had had several "uncomfortable" 
situations, there had been no high anxiety or panic.  Later 
that month he appeared cheerful and humorous.  He reported 
that his anxiety had decreased, and that he even gave a 
speech with confidence, humor, and a degree of excellence.  

In June 1998, it was noted that the veteran appeared cheerful 
and happy, and reported that his anxiety level was down 
considerably, even though he was still 
protective/perfectionistic.  However, later that month he 
reported some increased anxiety, and 2 near panic attacks.  

In July 1998, the veteran appeared clam, relaxed in posture, 
with good eye contact.  He reported that his anxiety, 
suspiciousness/protectiveness, and irritability had 
decreased, while he had an increased positive outlook.  In 
addition, he state he was happy with his girlfriend.  His 
overall functioning was found to be very good.  

Records from both August and September 1998 note that the 
veteran appeared serious.  These records also noted increased 
irritability and anxiety, respectively.  Further, they note 
problems at work and with his girlfriend.

In October 1998, the veteran reported that he did not feel as 
good as he did before, and that he did not feel his anxiety 
or his depression was as well treated as it was before.  He 
was found to have a pleasant but somber affect, constricted 
mood, and to be slightly depressed.  There was no suicidal 
nor homicidal ideation.  Later that month, he appeared 
serious and tense.  He reported that he was frustrated at 
work, and was increasingly scornful and less tolerant towards 
others.  Further, he admitted that he became overly critical 
and self-centered.  

Records from November 1998 reflect that the veteran reported 
that he felt his medication no longer seemed to help his 
anxiety and concentration.  He was found to have a pleasant 
affect, but had a mildly constricted mood and was slightly 
depressed.  Later that month, he appeared relaxed, friendly, 
and was able to maintain good eye contact.  He also reported 
that things were okay at work, and in his relationship, and 
with his parents.  There was no apparent depression, low 
level anxiety, and no panic attacks.

In December 1998, the veteran was noted to be cheerful and 
relaxed, and reported that his anxiety had decreased 
considerably.  However, he continued to reflect underlying 
hostility and definite prejudice.  Nevertheless, his 
depression was found to have decreased.  Subsequent records 
from January 1999 note that he was cheerful, smiling, and 
relaxed.  He reported that things had never been better, with 
no depression, minimal anxiety, and no panic attacks.  
Assessment was stable. 

In February 1999, the veteran appeared relaxed and cheerful, 
and reported that he was doing very well.  He had had no 
panic attacks, and his anxiety and depression had decreased.  
Although he had slight interpersonal stress, it was very 
manageable.  

In April 1999, the veteran appeared concerned, and reported 
that he was experiencing some work-related stress, especially 
with a co-worker who he believed was taking advantage of him.  
Nevertheless, he was found to be experiencing only a "mild" 
down versus depression.  

Records from May 1999 noted that the veteran appeared calm, 
relaxed, and cheerful.  He reported no panic attacks, 
anxiety, or depression.  Further, he reported that his 
relationship was good.  He had a stable assessment.

In early September 1999, the veteran reported that he was 
more irritable, less energetic, and seemed to need to sleep 
during the day.  He was found to be somber, pleasant, 
slightly withdrawn, depressed, with a constricted affect.  
There was no evidence of suicidal nor homicidal ideation.

The veteran underwent a new VA psychiatric examination on 
September 22, 1999, conducted by the same examiner who 
conducted the prior one in December 1997.  It was again 
stated that the veteran's claims file had been reviewed.  In 
addition, the veteran reiterated that after his discharge 
from service he was a substitute teacher for some nine 
months, and then  returned to his home in the spring of 1997.  
He reported that he had lived by himself since then, had done 
only the very occasional odd jobs, and was essentially 
unemployed.  It was noted that his main symptoms were not 
wanting to do anything.  It was also noted that he was on 
medications, but he reported that they were not helping him.  
Other symptoms included feeling that everything he did was a 
struggle; being very irritable, suspicious of people; not 
wanting to be around people; having no joy in life, and no 
appetite.  When asked how he felt about himself as a man, he 
bowed his head, and after a long pause slowly shook his head 
and said he just wanted to get away.  Further, it was noted 
that he had had thoughts of suicide, that he had no friends, 
little or no interest in anything, and very poor 
concentration.  It was also noted that he did not read at 
all.

On examination, the veteran was found to be oriented to 
person, place, and time.  There was no indication of any 
cognitive impairment.  His mood was found to be "really" 
depressed.  Nevertheless, rapport with him was easily 
established.  His affect was found to be constricted.  
However, there was no indication of any underlying thought 
disorder.  It was noted that he voiced no delusional symptoms 
other than perhaps one that he did not trust people, but the 
examiner stated that this did not constitute a delusional 
disorder.

Diagnosis following examination was recurrent major 
depression.  Further, the examiner assigned a GAF score for 
last year and current of 45.  GAF scores of 41 to 50 reflect 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  In addition, the 
examiner commented that his previous diagnosis was a 
generalized anxiety disorder, and that and depression went 
hand in hand a vast majority of the time, and that the 
veteran's present diagnosis was major depression and not a 
generalized anxiety disorder.

Records dated later in September 1999 not that the veteran 
was not doing better, and that he had no inclination to be 
sociable.  He was also noted to have some increase in 
personality conflicts.

Records from October 1999 note that the veteran might be 
feeling slightly better, and certainly no worse.  It was 
noted that he was not quite as irritable, and that he slept 
fairly well.  He was still uncomfortable in certain social 
situations.  Further, he was found to be pleasant and verbal.  
He appeared depressed, with a constricted affect.

At his October 1999 personal hearing, the veteran testified 
that he took medication for his anxiety disorder, that he was 
depressed all the time, and became fatigued easily.  He also 
indicated that he had trouble concentrating on more than one 
thing at a time.  When asked, he testified that he 
experienced nightmares and flashbacks, and that he talked in 
his sleep a little bit.  He testified that he often 
experienced anxiety attacks, and that he got angry easily.  
In addition, he testified that he experienced daily panic 
attacks, had memory loss, and had difficulty adapting to 
stressful circumstances.  When asked, he testified that he 
never tried to commit suicide, but that he had had thoughts 
of what would happen if he was not hear anymore.  Further, he 
testified that he was currently unemployed, in large part due 
to his disability, but that he did do a little bit of lawn 
work to supplement his military retirement.  He testified 
that he had no relationship with his children, nor his 
brothers and sisters, but that he did have a relationship 
with his parents.  He also related problems sleeping.  
Moreover, he indicated that his only social activities were 
his AA meetings.

Medical records dated later in October 1999 note, in part, 
that the veteran continued to brood and feel moody.  It was 
also noted that he did not notice his intensity and anxiety 
until after the fact, and that he was dissatisfied with his 
behavior in interpersonal relationships.  He was found to be 
pleasant, verbal, slightly sullen, with constricted affect.

In November 1999, the veteran reported that he felt much 
better, and it was noted that he was pleasant, verbal, 
smiled, and occasionally chuckled.  Later that month, he 
appeared with some cheerfulness/humor and reported that he 
had had no depression in the past 2 weeks.  However, he did 
have a lot of anger/obessiveness about his situation at work.  
He reported that his co-workers encouraged him to complete 
his paperwork in a shortcut way, which made him feel 
"dumped" on and a "victim." 

Records from December 1999 note that the veteran appeared 
calm, cheerful, and humorous.  He reported no signs of stress 
or problems, and that he was able to put his problems in 
perspective.  It was noted that his anxiety was decreased.  
Later that month, it was noted that his mood was definitely 
improved.

In January 2000, the veteran appeared calm and humorous.  He 
reported no depression or anxiety over the  holidays, and 
that he felt more financially secure than in the past few 
years.  

In February 2000, it was noted that the veteran appeared 
concerned, and reported that he had been in intense pain the 
past few days and had to go to the emergency room.  

Records from March 2000 note that the veteran appeared 
energetic and animated.  He reported that he had broken up 
with his girlfriend, that after 2 to 4 weeks he came out of 
his depression, and he was now focused on work 
situation/grievance.  He reported that he was angry and 
fighting back.  It was noted that he exhibited confidence and 
no anxiety.  

In May 2000, it was noted that the veteran appeared mixed in 
emotion - glad/anxious.  He reported that overall he was 
doing well, but feeling pressure at work.

Records from July 2000 note that the veteran appeared 
serious, and reported that he had broken up with his 
girlfriend.  He also had increased anxiety due to upcoming 
exploratory surgery.  Later that month, the veteran appeared 
depressed, and reported that his anxiety had gotten worse 
since February 2000.  He complained of nausea and headaches, 
as well as decreased appetite and energy.  

In August 2000, the veteran appeared serious/strained.  He 
reported a lot of work stress.  Nevertheless,  there had been 
no panic symptoms, but there was anger and defensiveness.  
Later that month, it was noted that the veteran had slight 
anxiety, and felt much less depressed.  He was found to be 
pleasant, verbal, and more relaxed.  Additional records noted 
that he appeared cheerful and calm, despite stressful 
situation at work.

In September 2000, the veteran appeared exhilarated and 
humorous.  He reported that he had met a woman from his past, 
and that he was able to feel relaxed and spontaneous around 
her, and that they had been going out for 2 weeks.  In 
addition, he had a stable assessment.

Records from October 2000 note, in part, that the veteran 
appeared cheerful and happy.  He reported that he was 
involved in the dating stage of a new relationship, and felt 
more relaxed and spontaneous.  Assessment was stable.

Records from December 2000 note that the veteran appeared 
relaxed, but with some concern.  It was noted that his recent 
relationship had ended, but he was able to be open in his 
comments about her, as well as at work.  He reported no 
depression, anxiety, tension, or bitterness.  Nevertheless, 
his comments were sarcastic and at the edge of hostility.  
Assessment was increased underlying hostility.

Records apparently from January 2001 note that the veteran 
appeared depressed, with flat affect and monotone speech.  He 
reported that his feelings were numb, but that he was aware 
that his comments to others were sharp and unnecessarily 
angry.  Further, he had increased anxiety, panic symptoms, 
depression, poor sleep, increased irritability, and fatigue 
as a result of being let go from work and his relationship 
ending.

VA medical records from later in January 2001 note that the 
veteran's mood was dysphoric.  His affect was pale, 
constricted, and he appeared to have psychomotor retardation.  
In addition, it was noted that his anxiety tended to run 
high, that he continued to have panic episodes, and that he 
was irritable around others.  He also had suicidal ideation, 
but no intent.  His speech was found to be within normal 
limits.  Further, there was no evidence of thought disorder, 
nor evidence of psychosis.  Nevertheless, his sleep, 
appetite, and energy level were found to be poor.  With 
respect to concentration, it was noted that he was easily 
distracted.  Provisional diagnoses were recurrent major 
depression; dysthymia; anxiety not otherwise specified with 
panic episodes; and alcohol dependence in remission.

VA medical records dated later in January 2001 note, in part, 
that the veteran  had been unemployed for 3 weeks, and that 
his last employment was as a teacher.  Further, various 
mental status evaluations noted that his personal hygiene was 
good, and that his clothing consisted of a hospital gown and 
robe.  State of consciousness was alert, and he was oriented 
to person, place, time, and situation.  Regarding attention, 
it was noted that he was able to attend to interview without 
distraction.  His mood was depressed, with slight anxiety, 
but not agitated.  His affect was found to be restricted, and 
congruent with mood.  Psychomotor activity was slightly 
retarded.  In regard to speech, his rate and volume was 
normal, while his tone was monotone.  However, there was no 
evidence of slurring or dysarthria with respect to 
articulation.  Also, he was coherent, with no evidence of 
aphasia, and no preservation or paucity of speech.  Thought 
processes were linear and goal-oriented, with no 
tangentiality, circumstantiality, or looseness of 
association.  Thought content showed no disorganized or 
delusion thinking, no current suicidal or homicidal ideation, 
and no violent thoughts or preoccupation.  Insight and 
judgment were both found to be fair.  His memory - remote, 
recent, and immediate - was found to be intact.  Similarly, 
his concentration was intact, and his fund of knowledge was 
found to be extensive.  GAF scores noted during this month 
were 25, 30, and 38.  GAF scores of 21 to 30 reflect behavior 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  Moreover, GAF scores of 31 
to 40 reflect some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.

Records from March 2001 note that the veteran was admitted to 
treatment due to suicidal ideation.  It was noted that the 
veteran arrived quite angry, claiming the clinician 
threatened him with police action, but calmed quickly and was 
very cooperative.  His appearance was found to be 
appropriate.  On mental status examination, he was found to 
be oriented times three, and his affect/mood was congruent.  
However, he did have recent and remote memory problems.  
There were no delusions.  His speech pattern was found to be 
halting.  Moreover, he had both thought problems and 
difficulty concentrating.  He was also found to have present 
and past suicidal ideation, as well as a plan, but no 
attempts.  Further, there was evidence of homicidal ideation.  
The veteran was released the next day, at which time he was 
oriented times 3, with no apparent distress.  He was also 
found to be cooperative, with fair eye contact.  In addition, 
his speech had normal rate, rhythm, and volume.  His mood was 
"angry, depressed, and anxious," while his affect was 
mostly dysthymic.  Thought process was linear.  Thought 
content endorsed chronic suicidal ideation, but he denied 
acute intent.  Both judgment and insight were found to be 
fair.  A GAF score of 50 to 60 was assigned.  It is noted 
that GAF scores of 51 to 60 reflect moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.

The VA medical records reflect that the veteran participated 
in group therapy throughout 2001.

Records from July 2001 note, in part, that the veteran 
appeared with many complaints of mood and anxiety, and sleep 
complaints which were partly due to physical complaints.  He 
was found to be alert, oriented, and informative.  His speech 
was found to be fluent, spontaneous, and the content 
organized.  No thought disorder was elicited, and his 
judgment seemed intact.

Records from August 2001 note, in part, that the veteran 
appeared very pleasant, focused on symptoms, but was trying 
to improve the quality of his life.   His speech was again 
found to be fluent, spontaneous, and the content organized.  
Similarly, no thought disorder was elicited, and his judgment 
was intact.  However, his affect was slightly anxious.  
Insight was found to be intact, but limited.

In October 2001, the veteran complained of sleep problems, 
that he carried a lot of tension across his shoulders, and 
that he was forgetful.  His mood had been variable.  
Additionally, he reported that he had thought about suicide 
twice in the past 2 weeks, but that no one cared.  
Nevertheless, he was not currently suicidal.  On evaluation, 
it was noted that he appeared very physically different, neat 
and shaven.  He was found to be alert, oriented, with his 
judgment intact.  Further, his speech was fluent, 
spontaneous, and content was organized.  No thought disorder 
was elicited.  However, affect was constricted.

Records from November 2001 show an assessment of improved 
mood and increased interactions with others.

Also on file are employment records dated from March 2000 
November 2000, which reflect that the veteran was a teacher 
at a state prison.  A Notice of Necessity to Improve form 
dated in March 2000 reflects that the veteran was instructed 
that he needed to improve his behavior of disregarding 
instructions in regard to the inmate literacy class.  A 
November 2000 Memorandum from the deputy warden of operations 
reflects, in essence, that the veteran was having trouble 
interacting with his supervisor.  Also in November 2000, the 
veteran was issued a new Notice of Necessity to Improve which 
states he had a number of areas that needed improvement in 
the area of professionalism and education.  In handwritten 
comments, the veteran stated that he strongly disagreed with 
a number of items under professionalism, and that he would 
work on the education comments.

The record also contains various statements from the veteran 
regarding his psychiatric problems.


Legal Criteria.  The veteran's generalized anxiety disorder 
is evaluated under Diagnostic Code 9400.  Prior to November 
7, 1996, the regulations (then 38 C.F.R. § 4.132) provided 
that a 30 percent disability rating was warranted where there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The Board notes 
that, in a precedent opinion dated in November 1993, the VA 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that it represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOGCPREC 9-93.  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  A 50 percent evaluation was warranted 
for considerable impairment of social and industrial 
adaptability.  A 70 percent rating was warranted for 
psychoneurotic disability when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9400 is evaluated pursuant to the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders, pursuant to 38 C.F.R. § 4.130.  
Under this formula, a 30 percent disability rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b)

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas, supra.  
However, in a precedent opinion of the VA Office of the 
General Counsel, it was held that, when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board must 
determine whether the intervening change is more favorable to 
the veteran, and, if the amendment is more favorable, apply 
that provision to rate the disability for periods from and 
after the effective date of the regulatory change.  In 
addition, the Board must apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the requirements 
for a rating in excess of 30 percent prior to September 22, 
1999, for his generalized anxiety disorder, or for a rating 
in excess of 70 percent thereafter under either the "old" 
or the "new" criteria found at Diagnostic Code 9400.

With respect to the period prior to September 22, 1999, the 
Board acknowledges that the record reflects that the 
veteran's generalized anxiety disorder did result in definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, as well as definite 
industrial impairment.  However, the medical evidence does 
not support a finding that it resulted in considerable 
impairment of social and industrial adaptability.  This is 
shown by the fact that the December 1997 VA psychiatric 
examiner assigned a GAF score of 65, which reflects only mild 
symptoms or some difficulty in social or occupational 
functioning, but that he was generally functioning pretty 
well, has some meaningful personal relationships.  See DSM-
IV.  Moreover, the Board notes that the treatment records for 
this period reflect that while the veteran complained of 
problems interacting with people, to include anxiety, the 
evidence tends to show that these problems improved with 
treatment.  For example, the records from February 1998 note, 
in part, that he had been able to engage in casual 
conversations with strangers, was more likely to be at ease 
with others, and had much less discomfort socially.  
Subsequent records from April 1998 note that he gave a speech 
with confidence, humor, and a degree of excellence.  These 
records also indicate that he was involved in a romantic 
relationship.  In regard to industrial impairment, the 
evidence for this period reflects that while he had problems 
with co-workers, he was employed during this period.

With respect to the "new" criteria in effect since November 
7, 1996, the Board notes that both the treatment records for 
this period and the December 1997 VA examination indicate 
findings of anxiousness, suspiciousness; depressed mood; 
sleep impairment; and complaints of panic attacks.  As 
already noted, there is also evidence of social and 
industrial impairment.  However, as with the "old" 
criteria, these symptoms correspond to the criteria for the 
rating of 30 percent that is currently in effect for this 
period.  

As already noted, the GAF score of 65 on the December 1997 VA 
examination reflects only mild symptoms or some difficulty in 
social or occupational functioning, but that he was generally 
functioning pretty well, has some meaningful personal 
relationships.  See DSM-IV.  This corresponds to the criteria 
for a 30 percent rating under the "new" criteria.  
Moreover, as stated above, the veteran's social and 
industrial impairment appeared to improve with treatment 
during this period.  

The medical evidence does not show that the veteran's anxiety 
disorder had resulted in impairment of short and long term 
memory for the period prior to September 22, 1999.  In fact, 
his memory was found to be good on the December 1997 VA 
examination.

The Board also notes that there is no competent medical 
evidence that the veteran's anxiety disorder was manifest 
during this period by circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impaired judgment; or impaired abstract thinking.  
There was no indication of any such symptoms on either the 
December 1997 VA examination or the treatment records.  
Further, the December 1997 VA examiner found that there was 
no evidence of cognitive impairment.  In addition, the 
veteran denied auditory hallucinations, and there was no 
indication of paranoia.

The Board acknowledges that there is medical evidence of 
disturbances of motivation of mood, inasmuch as the veteran 
was found to have depressed mood on the December 1997 VA 
examination, and was noted to have symptoms of anxiety and 
depression throughout this period.  However, as indicated 
above, these symptoms correspond to the criteria for a rating 
of 30 percent which is currently in effect for this period.

The Board also acknowledges that there is evidence of 
flattened affect for the period prior to September 22, 1999.  
For example, treatment records from December 1997 noted that 
the veteran had flat affect most of the time.  However, 
inasmuch as the veteran does not have any of the other 
specified symptoms for a 50 percent rating, and his GAF score 
on the December 1997 VA examination shows no more than mild 
impairment, this finding does not warrant a rating in excess 
of 30 percent, in and of itself.

The Board further notes that while the medical records note 
findings of panic attacks, they do not indicate that they 
occurred on a weekly basis.  For example, records dated in 
January and February 1999 note that there was no evidence of 
panic attacks.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his generalized anxiety 
disorder for the period prior to September 22, 1999.

Regarding the period as of and since September 22, 1999, the 
medical evidence does not show that the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; nor that 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy, resulting in profound 
retreat from mature behavior; nor that the veteran has been 
demonstrably unable to obtain or retain employment.  As such, 
the veteran is not entitled to the next higher rating of 100 
percent under the "old" criteria.

With respect to the "new" criteria, the Board finds that 
the veteran's generalized anxiety disorder is not manifest by 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; or grossly 
inappropriate behavior.  The September 1999 VA psychiatric 
examination found no indication of cognitive impairment, no 
underlying thought disorder, and no delusional disorder.  
Records from January 2001 found no evidence of thought 
disorder, nor evidence of psychosis.  Later that month, the 
veteran's thought processes were found to be linear and goal-
oriented, with no tangentiality, circumstantiality, or 
looseness of association.  Insight and judgment were both 
found to be fair at that time, while subsequent records found 
them to be intact.  Moreover, records from March 2001 note, 
in part, that his thought process was linear.

In regard to communication, the Board notes that various 
medical records from both 1999 and 2000 note that the veteran 
was verbal.  Additionally, the veteran's speech was found to 
be within normal limits by treatment records dated in January 
2001.  While records from later that month found his tone to 
be monotone, his speech, rate, and volume were normal.  
Further, there was no evidence of slurring or dysarthria with 
respect to articulation.  Although records from March 2001 
initially note that his speech pattern was halting, the next 
day it was found to have normal rate, rhythm, and volume.  
Subsequent records from June, August, and October 2001 found 
his speech to be fluent, spontaneous, and content organized.

The Board acknowledges that there is evidence of suicidal 
ideation, as well as feelings of irritability and anger 
towards others.  However, this corresponds to the criteria 
for the current rating of 70 percent.  Moreover, the veteran 
has never acted upon his suicidal ideation, nor his 
irritability/anger towards others in terms of actual, overt 
action.  Thus, the Board finds that the evidence does not 
support a finding that there is persistent danger of the 
veteran hurting himself or others.

There is no medical evidence that the veteran's anxiety 
disorder has resulted in the intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).  There was no evidence of such on 
the September 1999 VA examination, nor in the subsequent 
treatment records.  In fact, records from January 2001 note 
that the veteran's personal hygiene was good.  Also, records 
from October 2001 note that he was neat and shaven.

The Board notes that both the September 1999 VA psychiatric 
examination, as well as the subsequent treatment records, 
consistently found the veteran to be oriented to time and 
place.

The Board acknowledges that the veteran testified at his 
October 1999 hearing that he had memory problems.  However, 
the medical evidence does not show that these problems are of 
such severity as memory loss for names of close relatives, 
own occupation, or own name.

The Board further acknowledges that the veteran continued to 
have problems with co-workers and supervisors during this 
period, and apparently left his employment in January 2001.  
Also, he received a GAF score on the September 1999 VA 
examination which indicated serious impairment in social and 
occupational functioning, as well as GAF scores in January 
2001 which indicate serious impairment in communication or 
judgment or inability function in almost all areas.  
Nevertheless, it does appear that the veteran was employed 
for the period prior to January 2001.  Records from 1999 and 
2000 continued to indicate that he was involved in romantic 
relationships.  In March 2001, he received a GAF score of 50 
to 60, which tended to indicate only moderate difficulty in 
social and occupational functioning.  Moreover, the records 
from November 2001 show an assessment of improved mood and 
increased interactions with others.  Based on the foregoing, 
the Board concludes that the evidence does not support a 
finding of total occupational and social impairment.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
an initial rating in excess of 70 percent for his generalized 
anxiety disorder for the period as of and since September 22, 
1999.  

Inasmuch as the veteran does not meet or nearly approximate 
the criteria for an initial rating in excess of 30 percent 
prior September 22, 1999, or for a rating in excess of 70 
percent thereafter under either the "old" or the "new" 
criteria, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board 
further notes that in making this determination it has taken 
into consideration the applicability of "staged ratings," 
pursuant to Fenderson, supra.  However, the record does not 
contain any competent medical evidence showing any 
distinctive periods for which the severity of the veteran's 
generalized anxiety disorder met or nearly approximated the 
criteria necessary for higher initial ratings either before 
or since September 22, 1999.

As an additional matter, the Board finds that the evidence 
does not indicate that a referral for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
warranted, for the period either prior to or since September 
22, 1999.  There is no evidence of frequent periods of 
hospitalization during this period.  While there is evidence 
of interference with employment, these symptoms were taken 
into consideration when assigning the schedular ratings.  
Consequently, the Board finds that the level of this 
impairment is adequately compensated by the current schedular 
ratings.

II.  Prostatic Hypertrophy

Background.  The veteran's service medical records reflect 
that he underwent transurethral incision of the prostate with 
cystoscopy in June 1994.  

The post-service medical records reflect that the veteran 
requested a check for prostate cancer in November 1997.  It 
was noted that he had a history of benign prostatic 
hypertrophy with transurethral resection of the prostate in 
1994.  Genitourinary examination showed a normal penis and 
testes.  Rectal examination showed no masses.  It was noted 
that the prostate was smaller on the right, and that the 
veteran reported only one side was resected in 1994.  There 
were no nodules.

The veteran apparently underwent a VA medical examination 
with respect to his prostatic hypertrophy claim in March 
1998.  At this examination, the veteran noted that beginning 
in 1993 he had had progressive difficulty voiding, and that 
he had had a transurethral incision of the prostate which 
improved his voiding.  It was noted that he had maintained 
autograde ejaculation.  He was usually able to sleep through 
the night, and usually voided in the morning.  Also there was 
no dysuria or hematuria.  Examination showed normal urinary 
phallus.  Both testes and epididymis were normal.  Rectal 
examination showed that the prostate was minimally large, 
soft, but no nodules.  Urine was negative.  Diagnosis was 
status-post transurethral incision of the prostate.

Medical records from August 1998 note that the veteran 
complained of frequent and short urination, and that he 
wanted a prescription for Viagra.  He subsequently underwent 
a full urologic evaluation.  It was noted that he had a long 
history of bladder outlet symptomatology, that his 
transurethral incision had helped for approximately 3 to 4 
years, but that he had noted recurrence of his symptomatology 
over the last 6 to 10 months.  Specifically, he complained of 
decreased force and caliber of stream, hesitancy, frequency, 
poor emptying and dribbling.  He also had a history of 
erectile dysfunction that had responded very well to Viagra.  
He had no history of hematuria or urinary tract infection.  
Examination showed, in part, that his bladder was nontender.  
Testes and cords were also nontender, with no masses noted.  
Rectal had good tone.  His prostate was found to be flat, 
smooth and nontender, with no nodularity.  Urinalysis was 
normal.  Assessment included bladder outlet obstruction, 
benign prostatic hypertrophy status-post transurethral 
incision of the prostate; organic erectile dysfunction; and 
possible chronic prostatitis.

The veteran underwent a cystoscopy in September 1998.  It was 
noted that he had a well-known history of benign prostate 
hypertrophy, chronic prostatitis, and bladder outlet 
obstruction.  It was also noted that he was currently on 
Cardura, and that he did well except for some mild 
lightheadedness from this medication.  Post-operative 
diagnosis was chronic prostatitis, no evidence of 
obstruction, early benign prostate hypertrophy.

Records from October 1998 note that the veteran had been 
treated with Septra and noted a dramatic improvement of his 
voiding pattern.  He had no fever, chills, nausea or 
vomiting, and no flank pain.  In addition, he had no 
irritative symptomatology.  He got up in the morning with a 
full bladder and emptied well.  Examination showed that his 
bladder was not palpable.  Testes and cords were nontender, 
with no masses noted.  Rectal exam showed good tone.  The 
prostate was found to be smooth, nontender, with no 
nodularity.  Assessments were chronic prostatitis, responded 
well to Septra; early benign prostate hypertrophy; and 
bladder outlet obstruction.

Records from August 1999 note that the veteran was currently 
on Cardura, and seemed to be getting along well.  He denied 
any fevers or chills, nausea or vomiting, flank pain, and 
irritative symptomatology.  Further, his urine had been 
grossly clear.  Assessments included bladder outlet 
obstruction, responding well to Cardura; history of 
prostatitis, no recurrence on this examination; and early 
benign prostatic hypertrophy.  The plan was to follow the 
veteran conservatively, bring him back in six months for 
routine follow-up, and renew his Viagra and Cardura 
medications.

The veteran underwent a VA genitourinary examination in 
October 1999.  It was noted that he underwent a transurethral 
incision of the prostate in 1994, and that his voiding 
symptoms had improved for 2 years but were now worsening with 
decreased stream and nocturia times 2.  It was also noted 
that he was on medication.  Further, the examiner noted that 
the claims file had been reviewed.  On examination, the 
veteran denied lethargy, weakness, anorexia, weight loss or 
gain.  He indicated that his frequency was 9 times during the 
day, and nocturia times 2.  In addition, he was positive for 
hesitancy and negative for dysuria.  He did have some post-
void dribbling, and occasionally used tissue paper.  Further, 
it was noted that he had had urine infection one year ago, 
which he described as prostatitis.  He denied renal colic, 
bladder stones, acute nephritis, as well as treatment for 
malignancy.  No catheterization was needed.  There was no 
dilations, drainage procedures, diet therapy, nor had he had 
any invasive or noninvasive procedures.  However, he did 
require some planning in regard to availability of restrooms.  
With respect to use of creative organ, it was noted that he 
had occasional nocturnal erections, otherwise he required 
Viagra which worked well.  It was also noted that ejaculation 
and penetration were okay with Viagra.  Both his testes and 
epididymis were found to be normal.  He had normal testicular 
size, positive texture, and no masses.  Diagnosis following 
examination was benign prostatic hypertrophy with moderate 
obstructive voiding symptoms.  

At his October 1999 personal hearing, the veteran testified, 
in part, that he had to get up at least once a night to go to 
the bathroom.  He testified that he was taking the medication 
Cardura, and that it helped him to void completely.  When 
asked, he testified that he had a weak stream.  He also 
testified that he had a severe urinary tract infection last 
fall, for which he was prescribed Septra.  In addition, it 
was noted that he had been diagnosed with bladder obstruction 
and chronic prostatitis, but that his clinician did not want 
to do prostate surgery.  Further, he testified that he did 
not wear absorbent material.  When asked, he testified that 
he had not had blood in his urine, and that he had not been 
catheterized.  Regarding urinary frequency, he testified that 
he went 2 to 3 times in the morning, 2 to 3 times in the 
afternoon, and 3 or 4 times at night before he went to bed, 
and that when he awoke he had to urinate.  In addition, he 
testified that he's gotten to the point where he's actually 
kind of dribbled out a little bit on the bedspread.

The medical records dated in 2000 and 2001 primarily concern 
the veteran's psychiatric problems, and do not appear to 
contain any pertinent findings regarding his service-
connected benign prostatic hypertrophy.


Legal Criteria.  The veteran's benign prostatic hypertrophy, 
status-post transurethral incision of the prostate, is 
evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7527, which provides that prostate gland injuries, 
infections, hypertrophy, postoperative residuals: rate as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  Voiding dysfunction and urinary tract 
infections are evaluated pursuant to 38 C.F.R. § 4.115a 
(ratings of the genitourinary system-dysfunctions).

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding. 

Urine leakage involves ratings ranging from 20 to 60 percent.  
A 20 percent evaluation contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  A 40 percent evaluation is warranted 
for leakage requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day.  A 60 percent 
evaluation contemplates continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.  38 C.F.R. § 4.115a.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A daytime voiding interval of between two and three 
hours, or awakening to void two times per night warrants a 10 
percent evaluation.  A 20 percent evaluation contemplates a 
daytime voiding interval of between one and two hours, or 
awakening to void three to four times per night.  A 40 
percent rating is warranted for a daytime voiding interval of 
less than one hour, or awakening to void 5 or more times per 
night.  38 C.F.R. § 4.115a.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A noncompensable evaluation is 
warranted for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
A 10 percent rating is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A 30 percent rating contemplates urinary retention 
requiring intermittent or continuous catheterization.  38 
C.F.R. § 4.115a.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
an initial rating in excess of 20 percent for benign 
prostatic hypertrophy, status-post transurethral incision of 
the prostate.

The Board acknowledges that the medical evidence reflects 
that the disability is manifest by obstructed voiding, to 
include the veteran's account of weak stream.  Nevertheless, 
the medical evidence does not show that the obstructed 
voiding has resulted in urinary retention requiring 
intermittent or continuous catheterization.  The October 1999 
VA genitourinary examination specifically found that no 
catheterization was needed.  Further, the veteran testified 
at his personal hearing that he had not been catheterized.

The evidence does not show that the disability has resulted 
in urine leakage requiring the wearing of absorbent material 
which must be changed 2 to 4 times per day.  As noted above, 
the veteran testified at his personal hearing that he did not 
wear absorbent materials.  There is also no evidence of such 
in the medical records on file.

Finally, the Board finds that the evidence does not show that 
service-connected disability has resulted urinary frequency 
of daytime voiding interval of less than one hour, or 
awakening to void 5 or more times per night.  The records 
from March 1998 reflect that he was able to sleep through the 
night, and usually voided in the morning.  Further, the 
October 1999 VA genitourinary examination noted that the 
veteran's frequency was 9 times a day, and nocturia times 2.  
At his October 1999 personal hearing, he testified that he 
went 2 to 3 times in the morning, 2 to 3 times in the 
afternoon, and 3 or 4 times at night before he went to bed, 
and that when he awoke he had to urinate; i.e., he indicated 
that he had to go 7 to 10 times per day, including nighttime.

Based on the foregoing, the Board concludes that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent for his benign prostatic hypertrophy, 
status-post transurethral incision of the prostate.  As such, 
the preponderance of the evidence is against the claim, and 
it must be denied.  The Board notes that it took into 
consideration the applicability of "staged ratings," 
pursuant to Fenderson, supra, but the record does not contain 
any competent medical evidence showing any distinctive 
periods for which this disability met or nearly approximated 
the criteria necessary for higher disability ratings.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz, supra.

The Board also finds that a referral for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) for this 
disability is not warranted.  Although the veteran underwent 
a cystoscopy in September 1999, there is no evidence that the 
benign prostatic hypertrophy has resulted in frequent periods 
of hospitalization.  Further, there is no evidence that this 
disability has resulted in marked interference with 
employment.  To the extent the veteran has experienced 
problems with employment, the record reflects that it is due 
to his generalized anxiety disorder rather than his benign 
prostatic hypertrophy.








ORDER

Entitlement to an initial rating in excess of 30 percent for 
a generalized anxiety disorder for the period prior to 
September 22, 1999, and for a rating in excess of 70 percent 
thereafter, is denied.

Entitlement to an initial rating in excess of 20 percent for 
benign prostatic hypertrophy, status-post transurethral 
incision of the prostate, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

